Citation Nr: 0936043	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for retropatellar pain syndrome, right knee.  

2.  Entitlement to an increased disability rating in excess 
of 10 percent for retropatellar pain syndrome, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1986.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted an increased disability 
rating for the veteran's service-connected mechanical low 
back pain, effective October 2, 2001 and denied increased 
ratings for the veteran's bilateral knee disorders.  

The Board of Veterans' Appeals (Board) in a June 2006 
decision denied the claim for an earlier effective date of an 
increased rating for mechanical low back pain.  

The issues of increased ratings for the bilateral knee 
disorders were remanded for additional development.  The 
development ordered by the Board has been completed.  Stegall 
v. West, 11  Vet. App. 268 (1998).  

In March 2007, a private psychologist advised the Veteran he 
should consult with his representative about filing a claim 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  That letter was submitted to VA, and the 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.   The Veteran's service connected right and left knee 
disorders do not produce recurrent subluxation or 
instability.  

2.  Motion of the right and left knees is not limited to 45 
degrees of flexion.  

3.  The evidence of record does not demonstrate there is 
limitation of extension of the right or left knee.  

3.  Medical providers have found Veteran's complaints of 
instability and pain are not adequately supported by 
pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
right knee, have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5010, 5257, 5260, 5261 (2008); 38 C.F.R. § 3.321 
(2008).  

2.  The criteria for a rating in excess of 10 percent for the 
left knee have not been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5257, 5260, 5261 (2008); 38 C.F.R. § 3.321 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claim in October 2001.  The RO 
responded in April 2002 and sent the Veteran a letter which 
informed him of VA's duty to assist in obtaining evidence, 
what the evidence must establish to support his claim, what 
additional evidence was needed from the Veteran, and what he 
could do to help with his claim.  He was kept apprised of the 
status of his claim by letters dated in June 2005, August 
2006 and 2008.  

The records identified by the Veteran were obtained.  He was 
afforded a VA examination to determine the current severity 
of his bilateral knee disorder.  On his VA Form 9 he 
specifically indicated he did not wish to have a hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Increased Ratings

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Schedule for 
Rating Disabilities provides that under Diagnostic Code 5257, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating is warranted when such 
impairment is moderate.  A 30 percent evaluation will be 
assigned when the impairment is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joints or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under the diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling , 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, rate as 20 percent with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and as 10 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71, Part 4, Diagnostic code 
5003, 5010 (2008).

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating. Flexion limited to 45 degrees warrants 
a 10 percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available rating, 
30 percent, is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg to 5 degrees is assigned a 
noncompensable rating.  Limitation of extension to 10 degrees 
is rated as 10 percent disabling.  Extension limited to 15 
degrees is rated as 20 percent disabling.  Extension limited 
to 20 degrees is rated as 30 percent disabling.  Extension 
limited to 30 degrees is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

When a claimant has both arthritis and instability of the 
knee, separate ratings may be assigned under diagnostic codes 
5003 and 5257.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

Factual Background.  The Veteran's July 1986 Physical 
Evaluation Board Proceeding includes diagnosis of bilateral 
retropatellar syndrome with degenerative joint disease.  
Physical examination revealed mild effusion of both knees.  
There was slight lateral patellar tilt but no subluxation 
with flexion and extension of the knee.  There was 
significant tenderness under the lateral patellar facet and 
less so medially on both knees.  There was moderate 
crepitation to palpation with the knee flexed.  Pressure on 
the knee produced a significant amount of pain.  The 
collateral ligaments and anterior cruciate ligament were 
stable by examination.  There was no quadriceps atrophy.  
Knee motion was normal.  X-rays of the knees showed Grade I 
degenerative changes of the inferior aspect of the patellae, 
bilaterally.  The remainder of the knee join was normal.  

A March 1987 rating decision granted service connection for 
retropatellar syndrome with degenerative changes of the right 
and left knee.  Separate 10 percent ratings were assigned to 
each knee.  

This appeal arose from the Veteran's October 2001 claim for 
increased ratings for the right and left knees.  VA 
outpatient treatment records of April 2001 reveal the Veteran 
complained of chronic knee pain.  Examination revealed his 
knees were tender at both medial and lateral aspects.  Range 
of motion was limited in flexion, bilaterally at 15 degrees.  
In August 2001, there was no edema of the knees and range of 
motion was normal.  X-rays of the knees showed they were 
normal.  In December 2001, slight lateral and medial 
tenderness of the knees was found with limited flexion and 
extension. February 2002 VA records noted there was no 
swelling and no fluid.  The knees were slightly tender at the 
medial and lateral aspect.  There was limited flexion.  

In June 2001, a VA examination of the joints was conducted.  
The Veteran complained of daily pain, stiffness and swelling 
of both knees.  He used soft elastic wraps for his knees.  

Examination revealed the Veteran's gait was not antalgic.  He 
used no assistive devices.  He wore a soft Donjoy elastic 
knee sleeve on both knees.  The Veteran put forth 
questionable effort with range of motion testing.  He had 
full extension of both knees and flexion was greater than 140 
degrees for both knees.  

In his discussion, the VA examiner noted the Veteran could go 
through periods of painful flare-ups which might alter his 
strength, coordination or range of motion.  To what degree or 
how often was impossible to say.  He found no reduced range 
of motion of the knees secondary to fatigability. 

A VA report of an orthopedic consultation in April 2002 
indicates the Veteran was ambulatory without any assistive 
devices.  There was no effusion or deformity of either knee.  
Extension was full for both knees.  Range of motion was 
painful.  Flexion was to greater than 130 degrees 
bilaterally.  No instability was reproduced.  

The Veteran was issued knee sleeves in April 2002 by VA.  

The Social Security Administration arranged for the Veteran 
to be examined.  In April 2002 a private physician noted the 
Veteran complained of pain in his left knee with light touch.  
There was no effusion, laxity or crepitus.  Initially he 
complained of pain flexing beyond 90 degrees, although he 
ultimately flexed to 150 degrees bilaterally.  Extension was 
normal.  There were mild hypertrophic changes present in the 
knees.  

In October 2002, another physical examination was arranged by 
the Social Security Administration (SSA).  Examination 
revealed the Veteran had full range of motion of his knees.  
However, he grimaced and winced with pain and panted with 
discomfort.  His knees appeared normal and there was no 
redness, significant deformity or edema.  The examiner in his 
comments on the Veteran's psychiatric status noted his 
behavior was normal except for his pain magnification 
symptoms.  

On his application for Social Security benefits that Veteran 
indicated he could not stand or sit for too long and had 
limited motion at times.  Sometimes he found it hard to walk.  

August 2003 VA records indicate the Veteran reported left 
knee pain for three months that was sharp in intensity.  He 
graded it as 8 out of 10.  He reported a knot on the lateral 
side of the knee which had decreased in size.  He denied any 
erythema or warmth.  Examination revealed lateral joint and 
suprapatellar tenderness with no edema.  

In December 2003, the Veteran told a VA psychologist he was 
applying for Social Security Benefits.  He said he could not 
walk without his braces and could not stand up.  

February 2007 VA nurses notes indicate the Veteran's 
complained his knees were both swollen.  They arranged for 
the Veteran to be seen by a physician.  The VA physician 
found no knee effusion on examination.  

In March 2007 the Veteran was examined in the orthopedic 
clinic.  The Veteran complained of his knees giving out, 
swelling up and being painful.  They ached based on the 
weather, and when he sat too long or stood too long.  Keeping 
them bent caused them to ache.  Examination of the knees 
revealed the Veteran was able to flex both knees to 90 
degrees when sitting in a chair, but the Veteran refused to 
flex them during the examination.  There was no effusion of 
either knee.  Patellofemoral grind test was negative.  The 
examiner concluded the Veteran was hypersensitive.  The VA 
examiner specifically noted that he could not find objective 
symptoms to support the Veteran's subjective complaints.  

August 2007 VA nursing notes reveal there was no effusion or 
swelling of the knees.  

A VA examination was conducted in August 2009.  The VA 
examiner noted the Veteran had been unable to stay on work 
release and had been returned to prison because he had been 
unable to perform work activities.  

The Veteran denied any history of locking, giving way or 
instability of the knees.  He was able to walk six blocks.  
He had difficulty finding a comfortable position when sitting 
or standing.  He had Bledsoe metal hinged braces and used 
them when walking farther than six blocks.  

Examination of the right knee found no swelling or effusion.  
Flexion while supine on the examining table was from 0-80 
with severe pain behavior, far disproportionate for the 
clinical setting.  He extended to 0. He was only willing to 
perform flexion on one occasion.  Attempts were made to 
examine the medial and collateral ligament and again severe 
pain behavior, far disproportionate to the findings was 
encountered.  The ligaments however were intact in full 
extension and not tested at 30 degrees.  Excessive pain 
behavior prevented the examination of anterior-posterior 
cruciate ligament and McMurray testing.  Left knee 
demonstrated 0-76 degrees, again with pain behavior far in 
excess of clinical situation.  He extended knee fully.  
Medial and lateral collateral ligament tests also brought out 
severe pain behavior.  Extension was to 0 degrees.  Cruciate 
ligament testing, McMurray's and grind test were not done, 
due to pain behavior.  Palpation of the left patella however, 
revealed 1+/4 crepitance, a finding consistent with normal 
individuals.  Nonphysiologic findings included a discrepancy 
in range of motion.  While sitting he consistently 
demonstrated 90 degrees of knee flexion without discomfort.  
There was no apparent pain with weight bearing on his second 
attempt at ambulation which was inconsistent with reported 
severe pain while not weight bearing.  Pain behavior was far 
in excess not only for retropatellar pain syndrome or even 
severe end stage degenerative arthritis.  Pain behavior was 
more consistent with an acute injury as opposed to a mild 
degenerative disorder.  

X-rays of the knees demonstrated minimal medial joint space 
narrowing if any.  No bone spurs were noted.  The right knee 
showed a slight increase in subchondral sclerosis of the 
medial tibial plateau.  The right patella had a minimal bone 
spur on the superior pole.  Left patella also showed minimal 
superior bone spur.  The X-ray findings were normal for his 
age, although it was indicated a case could be made for very 
early degenerative changes to the patellar articular 
surfaces, bilaterally and very early medial compartment 
arthritis, bilaterally.  

In his diagnoses the VA orthopedic surgeon stated the right 
and left knee disabilities were mild.  He noted that any 
objective findings which might be present were obscured by 
the disproportionate pain behavior far in excess of what 
could be clinically expected from his disorder.  Radiographic 
findings were inconsistent with disability above a minimal 
level.  

Analysis.  Here, although the Veteran has reported using soft 
elastic sleeves and a brace, the evidence does not 
demonstrate any objective evidence of recurrent subluxation 
or lateral instability.  There is no history of any 
ligamental injury or laxity.  At service separation his 
collateral ligaments and anterior cruciate ligament were 
stable.  VA outpatient treatment records dated from April 
2001 through February 2002 do not include any evidence of 
instability of either knee.  A VA orthopedic consultation in 
April 2002 found no instability was reproducible, and an 
April 2002 Social Security evaluation found no laxity.  In 
March 2007, the Veteran reported his knee gave out, but the 
VA examiner found no objective symptoms to support the 
Veteran's subjective complaints.  In August 2009 the Veteran 
reported using a brace when walking more than six blocks.  
The examiner found his ligaments intact in full extension.  
Other testing was not performed due to the Veteran's 
excessive pain behavior.  Given this, an increased rating 
based on 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008) is 
not warranted.  

In considering whether the Veteran has limitation of motion 
of his knees, including due to pain or with flare-ups or 
fatigability, the Board has first considered the weight to be 
given to the Veteran's complaints of pain.  As to the 
Veteran's reports of his symptoms, the Board has concluded he 
is not a credible historian.  In October 2002, a private 
physician who examined the Veteran in conjunction with his 
claim for SSA benefits noted the Veteran had "pain 
magnification symptoms."  In February 2007 the Veteran 
reported his knees were swollen, yet no knee effusion was 
found on examination.  The Veteran reported his knees gave 
way in March 2007, but after examining the Veteran, the VA 
physician concluded he could not find objective symptoms to 
support the Veteran's subjective complaints.  In August 2009, 
the VA physician who examined the Veteran and observed his 
behavior concluded his pain behavior was far in excess of his 
diagnoses of the knees.  Based on these observations and 
conclusions of three medical providers, the Board has 
concluded the Veteran's statements and reports as to the 
degree of his pain and the symptoms produced are not 
credible.  For that reason they are of no probative value in 
determining the severity of the Veteran's bilateral knee 
disorders.  

Next, the Board considered whether separate ratings should be 
assigned based on limitation of motion.  A compensable rating 
based on limitation of flexion requires limitation of flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  None of the reported measurements of range of motion 
of the right or left knee demonstrated limitation to that 
degree.  In this case an increased rating to 20 percent based 
on limitation of flexion requires limitation to 30 degrees of 
flexion.  The April 2001 VA outpatient treatment records 
indicated flexion was limited bilaterally to 15 degrees.  
That is inconsistent with the range of motion produced in 
April 2002 of flexion to 130 degrees bilaterally.  On the SSA 
examination the Veteran flexed to 90 degrees and complained 
of pain beyond that point.  In October 2002 the SSA examiner 
found full range of motion of the knees.  In March 2007 the 
VA orthopedic consult noted the Veteran sat in a chair with 
his knees flexed at a 90 degree angle.  In August 2009 the VA 
physician found he flexed from 0-80 degrees.  

Due to the exaggerated behavior of the Veteran, medical 
examiners were unable to determine to what degree there was 
impairment due to pain, fatigue or with flare-ups.  For that 
reason the Board is unable to determine what if any 
additional impairment in flexion may be due to pain, fatigue 
or and with flare ups  See 38 C.F.R. § 4.40 or 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Board 
has concluded the evidence does not support assigning an 
increased rating based upon limitation of flexion of either 
the right or left knee.  

A compensable rating based on limitation of extension 
requires limitation of extension to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  To assign a higher 
rating of 20 percent for either knee in this case, extension 
would have to be limited to 15 degrees.  In December 2001, 
some limitation of extension was noted, but was not reported 
in degrees of arc.  June 2001 VA examination found full 
extension.  In April 2002, an orthopedic evaluation found 
full extension of both knees.  The SSA examiner noted 
extension was normal.  VA examination in October 2002 
revealed full range of motion of the knees.  In August 2009, 
the Veteran again extended his knees to 0 degrees.  There is 
also no indication of any additional limitation of extension 
based on pain, fatigue, or during flare ups.  The Veteran has 
consistently demonstrated full extension to zero degrees.  As 
was explained above there is no basis in the record for 
assigning a higher rating based on limitation of extension 
due to pain, fatigue or with flare-ups.  The Veteran's 
magnification of his symptoms has obscured any such symptoms.  

The preponderance of the evidence is against the claims for 
increased ratings for the right and left knees.  

Extraschedular Evaluation

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

In this case the Veteran has explicitly stated he is unable 
to perform the physical acts required at work.  At the time 
of his last VA examination the Veteran had been incarcerated 
and returned from a work release program due to his inability 
to perform work activities.  Review of the evidence indicates 
the Veteran has been granted disability benefits by the SSA.  
The basis for that decision were findings that his back 
disorder and affective disorder in combination resulted in 
his being unable to perform in a substantial gainful 
occupation.  His service connected bilateral knee disorder 
was not the basis for that determination.  

In addition, there is no evidence of record which 
demonstrates his knees caused him to either loose time from 
work, be hospitalized for treatment or unable to retain or 
obtain employment.  

The Veteran has not identified any symptoms of his bilateral 
knee disorder which are not considered when assigning 
disability ratings.  He has not described any symptoms which 
are out of the ordinary or that would not be experienced by 
any other Veteran with the same level of disability of the 
knees.  In addition, examiners have characterized his 
symptoms as resulting in mild disability.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Board was 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  In this 
case the veteran's symptoms are contemplated by the rating 
schedule.  Referral for consideration of an extraschedular 
rating is not required.  


ORDER

An increased rating for retropatellar pain syndrome of the 
right knee is denied.  

An increased rating for retropatellar pain syndrome of the 
left knee is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


